Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8 and 16-24 are cancelled.  Claims 30 and 31 are new.  Claims 1-7, 9-15, and 25-31 are pending.

Priority
This application is a 371 of PCT/US2018/045935 08/09/2018, and PCT/US2018/045935 has PRO 62/546,256 08/16/2017.

Election/Restrictions
Applicant’s election of Group II (claims 2 and 3) drawn to a method for increasing circulating mesenchymal stem cells (MSC), and the species Graves’ disease and compound 7, in the reply filed on 1/24/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 14, 15, and 26-30 are withdrawn from further consideration as being drawn to a nonelected species.


Claim Objections
Claims 3 and 25 is objected to because of the following informalities:  the claim makes use of parenthetical statements, for example, “mesenchymal stem cells (MSC)” and “granulomatosis with polyangiitis (Wegener's)”.  While it is likely one of skill would understand the intent of the limitation, the claims are not an appropriate venue to add extraneous description that should be in the specification and/or known to the art.  Additionally, if the two partners of the parenthetical statement are not identical, the potential indefiniteness may arise.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the definitions for the variables X1-3, in combination with the structure drawing do not make clear that the ring is aromatic, or that it could be aromatic; i.e. all the bonds between X1 and X2 as well as the bonds in the drawn structure are single bonds.  While a skilled artisan would likely understand the intent of the claim, it would improve clarity if the claim were edited.  There are several ways of exemplifying what the Applicant appears to intending, and some examples are provided below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the claims terminates with “or a salt thereof; or a pharmaceutically acceptable salt thereof” (emphasis added) which is unnecessarily redundant.  Appropriate correction is required.

Claims 11, 12, and 31 are objected to because of the following informalities:  claims must end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “diabetes”, and the claim also recites “(type I)” which is the narrower statement of the range/limitation. 


Claims 3 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim cites “some forms of juvenile idiopathic arthritis”, “some forms of thyroiditis”, “some forms of uveitis”, etc. which is vague and indefinite.  Because of the way the limitations are described, it is not clear which forms arthritis/thyroiditis/uveitis/etc. are intended to be included and which aren’t, thus making the metes and bounds of the claim as whole unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7, 9-13, 25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petasis et al. (US 2016/0016946 A1; of record).
While there is a restriction of record, for the sake of compact prosecution the Examiner is including this relevant rejection.  This does not state or imply that the restriction has changed in any way.
the instant compound 7 (shown below), and the administration thereof (see, for example, claim 40, the Examples, and throughout the document).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Petasis et al. further discloses the reduction of blood glucose in diabetes (see, for example, Example, 9), the prevention of organomegaly in diabetics (see, for example, 10), and the prevention of fat accumulation in the liver of a diabetic (see, for example, Example 11).  Thus, Petasis et al. discloses the treatment of diabetes/diabetics, and one of ordinary skill would have immediately envisaged the application of such a method to a type I diabetic.

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The prior art administration of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-7, 9-13, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2009/0054342 A1) in view of Petasis et al. (US 2016/0016946 A1; of record).
The claims are generally drawn to the method of method for increasing circulating mesenchymal stem cells (MSC) in a patient with Graves’ disease (related to claims 3 and 25) comprising administering a composition (related to claim 13) comprising compound 7 (shown below; related to claims 2, 4-7, 9-12, and 31).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Cohen et al. discloses bioactive peptides for the treatment of a variety of differing disorders (see, for example, the title, abstract, and the whole document) including autoimmune disorders such as Graves’ disease (see, for example, [0256], [0642], and [0677]).  Cohen et al. teaches that the disclosed active agents work via the Mas receptor component of the renin angiotensin system (see. for example, the figures, [0006], the Examples, and throughout the document)
Cohen et al. does not specifically disclose the instantly claimed compound or composition, or the increase in MSC.

Petasis et al. teaches that there are negative issues with the peptidic Mas receptor compounds, for example: “Although this peptide may have potential use in the reduction of diabetes and insulin resistance, daily peptide injections may not be the optimal route of administration to ensure patient adherence in a chronic disease. Therefore, there remains a need for small molecule mimics of Ang(1-7) that can be effectively used to control diabetes with improved patient adherence” (see, for example, [0007]).  The compounds of Petasis et al., for example compound 7 (shown below; see, for example, claim 40, the Examples, and throughout the document), are readily orally available when administered as compositions (see, for example, Example 14) and are thus clear improvements over the peptidic Mas receptor compounds.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Petasis et al. discloses that the administration of either Ang(1-7) or Compound 7 was able to increase bone marrow counts and mesenchymal stem cells (MSC) (see, for 
It would have been obvious to one of ordinary skill in the art to treat Graves’ disease with the instantly claimed compound because the prior art teaches all the claimed elements.
One of ordinary skill would have been motivated to treat Graves’ disease with the instantly claimed compound because Cohen et al. teaches that Graves’ disease can be treated via the Mas receptor component of the renin angiotensin system, and Petasis et al. discloses superior Mas receptor-active small molecules.  One of ordinary skill would have applied the improved Mas receptor-active compound of Petasis et al. to the method of Cohen et al. during the routine experimentation and optimization of the method of treatment, and would have done so with a reasonable expectation of success in making an improved treatment of Graves’ disease.  Additionally, as stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
With respect to the increase of circulating MSC, the instant specification evidences that the administration of compound 7 precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-7, 9-13, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,732,074 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent is generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 22).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.

Claims 2, 4-7, 9-13, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,943,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent is generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 10).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.

Claims 2, 4-7, 9-13, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-15 of copending Application No. 16/622,399. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 1).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 4-7, 9-13, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of copending Application No. 17/053,984. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 16).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 8 and 16-24 are cancelled.  Claims 14, 15, and 26-30 are withdrawn.  Claims 2, 3, 5, 11, 12, 25, and 31 objected to.  Claims 2-7, 9-13, 25, and 31 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627